Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuka et al. (US 2018/0253789 A1) hereinafter Takatsuka in view of Xu et al. (US 2013/0085696 Al) hereinafter Xu.

Regarding claims 1 and 11, Takatsuka discloses a server and corresponding method of use (Fig. 2, battery reservation device 10) comprising: a communicator (Fig. 2, depicts the battery reservation device 10 communicating with the vehicle 20 and communicating with the battery stations 30a-30c); and a controller (processing circuitry of battery reservation device 10, 11-18), configured to acquire battery status information of each of a plurality of batteries through the communicator (Fig. 8, step S14, Paragraph 100 battery capacity, state of charge), acquire target device information (Paragraph 115, power consumption information of target device) from a user terminal through the communicator (Fig. 2, user terminal is identified as computational components of the vehicle), determine a battery from the plurality of batteries having a power capacity corresponding to a required output of a target device, among the plurality of batteries as a recommended battery based on the battery status information and the target device information (paragraphs 79-80,  the controller determines which batteries meet the power capacity requirements of the user; paragraph 115, the power requirements of the user are calculated using the travel distance and the vehicle power consumption information), and control the communicator to transmit information on the recommended battery to the user terminal. (Fig. 8 step S17, Paragraph 104-105).
Takatsuka does not specifically disclose determining a battery from the plurality of batteries having a lifespan corresponding to a required output of a target device.
Xu discloses the renting or circulating a battery based upon the residual lifetime of the battery. (Paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to change the recommendation system of Takatsuka to select a battery with a lifespan corresponding to the required output of the renter’s vehicle.  Doing so would ensure that the battery may still be able to hold the capacity needed for the user’s travel range, and that the available batteries may be matched appropriately to the needs of the renters.   
Regarding claims 2 and 12, the combination of Takatsuka and Xu discloses a server as in claim 1 and a corresponding method of use as in claim 11. Xu further discloses the battery performance deteriorates due to a variety of factors (Paragraph 60). Xu discloses parameters related to battery performance include charge/discharge count information (Paragraph 65, “how many times a battery is charged”), usage history information (Paragraph 65, contains usage history of what vehicle was it used with), maximum charge capacity information (65 “rated full capacity”), and output voltage information (Paragraph 78, Table 1 “output voltage” information). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention for the rental system to acquire the charge/discharge count information, usage history information, maximum charge capacity information, and output voltage information of the battery and to use this information in the evaluation of the batteries. Doing so would improve the rental systems ability to determine battery performance and to match battery performance to the user’s requirements. 

Regarding claims 3 and 13, the combination of Takatsuka and Xu discloses a server as in claim 2 and a corresponding method of use as in claim 12.
The combination of Takatsuka and Xu discussed above does not directly disclose a server wherein the controller is configured to determine the lifespan of each of the plurality of batteries based on the battery status information.
As in claim 1, Xu does disclose the renting or circulating a battery based upon the residual lifetime of the battery. (Paragraph 33). Xu further discloses determining the degradation of batteries based upon battery information. (paragraph 60). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention for the rental system to determine the lifespan of the batteries using the battery status information, to use when evaluating the rental or circulation of batteries. Doing so would allow the battery lifespan to be up to date during each possible rental matching. 

Regarding claim 14, the combination of Takatsuka and Xu discloses the method of controlling a server as in claim 13. Takatsuka in view of Xu as discussed above further discloses wherein the controller is configured to determine the battery having the lifespan corresponding to the required output of the target device (Paragraph 77-79, the rental number and capacity calculator 15 determines what battery packs in battery stations meet the total power amount needed for target device) and located within a preset distance from the user terminal as the recommended battery based on location information of the user terminal.  (Paragraph 67, “all of the battery stations set up within a radius of a few kilometers around the current location of the vehicle 20 may be reserved”)

Regarding claims 4 and 15, the combination of Takatsuka and Xu discloses a server as in claim 1 and a corresponding method of use as in claim 11. Takatsuka in view of Xu further discloses wherein the controller is configured to receive driving history information of a user from the user terminal through the communicator. (Paragraph 68, “The GPS 24 then transmits the acquired current location information to a travel time calculator 13 of the battery reservation device 10”; Paragraph 115, the controller may receive “the power consumption during the most recent travel”)

Regarding claims 5 and 16, the combination of Takatsuka and Xu discloses a server as in claim 4 and a corresponding method of use as in claim 15. Takatsuka in view of Xu further discloses wherein the controller is configured to determine a required power of the target device based on at least one of the target device information and the driving history information (Paragraph 115, the required amount of power is calculated from either the power consumption during the most recent travel).

Regarding claim 6, the combination of Takatsuka and Xu discloses the server as in claim 1. Takatsuka in view of Xu further discloses wherein the controller is configured to determine the battery having the lifespan corresponding to the required output of the target device (as in claim 1 above) and located within a preset distance from the user terminal as the recommended battery based on location information of the user terminal.  (Paragraph 67, “all of the battery stations set up within a radius of a few kilometers around the current location of the vehicle 20 may be reserved”)
Regarding claim 14, Takatsuka discloses the method of controlling a server as in claim 13. Takatsuka in view of Xu further discloses wherein the controller is configured to determine the battery having the lifespan corresponding to the required output of the target device (Paragraph 77-79, the rental number and capacity calculator 15 determines what battery packs in battery stations meet the total power amount needed for target device) and located within a preset distance from the user terminal as the recommended battery based on location information of the user terminal  (Paragraph 67, “all of the battery stations set up within a radius of a few kilometers around the current location of the vehicle 20 may be reserved”).


Regarding claims 7 and 17, the combination of Takatsuka and Xu discloses a server as in claim 1 and a corresponding method of use as in claim 11.  Official Notice is taken that the rental costs of items generally increase with the value of the items. The value of batteries is generally proportional to their lifespan as the value of a given battery corresponds to the remaining period that the battery may be used, having minimum value to the renter at end-of-life when the battery can no longer perform its function and can no longer be rented, and maximum value at beginning of life when the battery may be rented many times.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the battery rental system of Takatsuka in view of Xu to determine the rental fee as a function of the lifespan. Doing so would allow the battery rental system to provide an appropriate deposit price for each battery in case the battery is not returned. 

Regarding claims 8 and 18, the combination of Takatsuka and Xu discloses a server as in claim 7 and a corresponding method of use as in claim 17.  The combination of Takatsuka and Xu discloses a server as in claim 7 and a corresponding method of use as in claim 17 further meets the limitations of claim 8 and 18.  A recommended battery has a given lifespan.  For a battery having a larger lifespan, it would be obvious for the battery rental fee to be proportionally larger and for the rental fee to increase compared to the recommended battery, following the reasoning give above. Similarly, for a battery having a smaller lifespan, it would be obvious to have the battery fee be proportionally smaller, and to have a decrease to the battery rental fee.

Regarding claims 9 and 19, the combination of Takatsuka and Xu discloses a server as in claim 1 and a corresponding method of use as in claim 11. Xu further discloses wherein the controller is configured to determine a target device type ( Xu Paragraph 150; “In accordance with relevant national standards, a battery shall not be further used once its full charge ratio has been decreased to 80%. At each time of battery exchange, the BSC may recycle any battery having its full charge ratio equal to or lower than 80%, and process the battery to store energy in some other form like accumulator battery or battery for small-sized electric vehicles (e.g., electric motorcycle, electric bicycle)”, and a usage method  (Xu Paragraph 140) “Meanwhile, the DCL data [battery degradation condition log] information may be analyzed to determine which type of battery (e.g., battery produced by which manufacturer) may attain its optimal performance or lowest damage in the person's driving style”) corresponding to each of the plurality of batteries based on the battery state information”, and control the communicator to transmit the determined target device type and the usage method to the user terminal. (Paragraph 151)
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to determine a target device type for a battery and communicate the information to the user. Doing so would allow the user to select a battery with the appropriate performance standards for their vehicle. 
Additionally, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to determine a usage method for a battery and communicate the information to the user. Doing so would allow the user to select the battery with optimal performance for their driving style.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takatsuka and Xu in view of Luke et al. (US 2013/0030581 A1), hereinafter Luke.

Regarding claims 10 and claim 20, the combination of Takatsuka and Xu discloses the server as in claim 1 and the corresponding method of use as in claim 11.
The combination of Takatsuka and Xu does not disclose wherein the controller is configured to determine a battery output state for each region based on location information and the battery status information of each of the plurality of batteries, determine a redistribution region of each of the plurality of batteries based on the battery output state and the battery status information for each region, and control the communicator to transmit information on the redistribution region to an external device.
Luke discloses a server wherein the controller is configured to:
determine a battery output state for each region based on location information and the battery status information of each of the plurality of batteries (Paragraph 82, operates on the “actual, expected or predicted demand for charged portable electrical energy storage devices at specific locations”; Paragraph 86 “monitors the inventories of charged electrical storage devices”), 
determine a redistribution region of each of the plurality of batteries based on the battery output state and the battery status information for each region, (Paragraph 86, distribution management system determines redistribution based upon location specific demand and inventory information)
 and control the communicator to transmit information on the redistribution region to an external device. (Paragraph 85 “the distribution management system 302 may automatically send instructions to the transfer service 312 to physically perform the redistribution or bring additional charged electrical energy storage devices into the network of collection, charging and distribution machines”).
Takatsuka, Xu,  and Luke are analogous arts as all disclose battery rental systems. It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to send instructions for redistributing the battery stock for each rental region, based upon the location specific demand for the region, and the available battery status information. Doing so would provide a better likelihood that the required charged battery will be available at high demand locations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM MILES DEAN whose telephone number is (571)272-2985. The examiner can normally be reached Monday - Friday 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM M DEAN/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857